Citation Nr: 0003452	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES


1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a claimed skin 
disorder.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a shell fragment wound of the 
left index finger.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.  The record shows that his decorations included 
that of the Combat Infantryman Badge.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from April 1995 and January 1997 decisions of the RO.  

In July 1997, the Board remanded the case for further 
development.  In June 1998, the veteran was scheduled for a 
hearing before a Member of the Board; however, he failed to 
report to the hearing.  

(The issue of an increased rating for the service-connected 
PTSD is the subject of the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a plausible claim of service 
connection for a skin disorder.  

3.  The veteran's service-connected residuals of a shell 
fragment wound of the left index finger are shown to be 
manifested by a tender scar on objective demonstration with 
no related ankylosis or functional limitation.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a skin disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §  
3.303 (1999).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected residuals of a shell fragment wound 
of the left index finger have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5225, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in January 1969, the veteran's skin 
was reported to be clinically normal.  The veteran indicated 
that he had had jaundice and that he had never had a tumor, 
growth, cyst, cancer or boils.  In April 1970, the veteran 
was reported to have a hyperkeratotic papilloma of the back 
that was a source of irritation and which had been increasing 
in size.  He was reported to have had it excised.  On 
discharge examination in August 1970, the veteran's skin was 
reported to be clinically normal.  The veteran was reported 
to have had jaundice at birth and the veteran indicated that 
he had never had a tumor, growth, cyst, cancer or boils.  

In October 1970, private medical records from Richmond 
Memorial Hospital reported that the veteran's skin was clear 
and that he had no rash.  He was diagnosed with vivax 
malaria.  

In October 1980, VA outpatient treatment records reported 
that the veteran had had longstanding dermatitis for the 
previous ten years.  The veteran was reported to complain of 
a red rash under the arms that had been spreading.  He 
indicated that he had had the same type of rash when he was 
in Vietnam.  The veteran was reported to have a rash that 
itched in the groin and knees.  

On a VA skin examination in March 1995, the veteran was 
reported to have had a chronic rash since service on his 
feet, groin, waistline and chest.  The veteran reported that 
his skin itched and was red and spreading.  He was diagnosed 
with chronic intermittent skin rash.  Fungal infection was 
reported to be strongly suspected.  

On a VA hand examination in March 1995, the veteran was 
reported to have a history of shrapnel injury to the left 
hand in which the left index finger was mostly affected.  The 
veteran reported that the left index finger was not useful to 
him and that the back side of the finger ached and hurt in 
cold, damp weather.  The veteran was reported to be right 
hand dominant.  The left index finger was reported to have a 
1 cm. scar on the medial side of the metacarpophalangeal 
joint that was mildly tender to palpation and resistance.  
There was reported to be deformity of the medial 
metacarpophalangeal joint, although the veteran had a fully 
functional hand and good dexterity.  The veteran was reported 
to have full range of motion of the fingers with normal 
opposition.  He was reported to be able to grasp objects in a 
normal manner.  An x-ray study of the left hand was reported 
to reveal a 2 mm. metallic density and soft tissue swelling.  
The veteran was diagnosed with status post shrapnel injury of 
the left hand with tendon repair and residual shrapnel 
fragment of the left hand.  

In April 1995, a VA radiology report of the left hand 
reported an impression of no recent fracture of dislocation 
and soft tissue metallic density adjacent to the proximal 
phalange of the second finger.  

In May 1996, a VA outpatient treatment record reported that 
the veteran had had persistent dermatitis.  The onset was 
reported to have been in Vietnam.  The veteran was diagnosed 
with persistent fungal infection.  

During a hearing before a Hearing Officer at the RO in 
October 1996, the veteran reported that a joint in his left 
index finger would occasionally lock up or come out of joint 
on him.  He reported that any use of the finger brought upon 
pain and swelling.  He indicated that he had arthritis in the 
finger.  He indicated that he had developed a rash around his 
waist while in Vietnam that eventually became a fungus or 
jungle rot.  He reported that the rash spread to his feet, 
crotch, hind parts, back, stomach and under his arms.  


II.  Analysis


A.  Well Groundedness of a Skin Disorder

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he currently has a 
skin disorder due to disease or injury incurred in or 
aggravated by service.  He claims that that he developed a 
rash in service that eventually became a fungus or jungle rot 
and spread from his waist to his feet, crotch, back, stomach 
and arms.  

The service medical records show that, on discharge 
examination in August 1970, the veteran's skin was reported 
to be clinically normal.  Also, in October 1970, private 
medical records from Richmond Memorial Hospital revealed that 
the veteran's skin was clear and had no rash.  

However, in October 1980, VA outpatient treatment records 
reported that the veteran had had longstanding dermatitis for 
the previous ten years.  The veteran was reported to complain 
of a red rash under his arms that had been spreading and he 
indicated that he had had the same type of rash when he was 
in Vietnam.  

Also, in May 1996, the veteran was reported to have 
persistent dermatitis which had had its onset when he was in 
Vietnam.  The veteran was diagnosed with persistent fungal 
infection.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  See Caluza, supra; Savage 
v. Gober, 10 Vet. App. 488 (1997).  


B.  Increased Rating for Residuals of a Shell Fragment Wound 
of the Left Index Finger

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected residuals of 
a shell fragment wound of the left index finger is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5225 
(1999), unfavorable or favorable ankylosis of the minor index 
finger warrants a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1999), superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1999), superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805 
(1999), other scars are to be rated on the limitation of 
function of the part affected.  

The veteran contends, in essence, that he is entitled to an 
increased rating for the service-connected residuals of a 
shell fragment wound of the left index finger.  

On VA examination in March 1995, the veteran's left index 
finger was reported to have a 1 cm. scar on the medial side 
of the metacarpophalangeal joint that was mildly tender to 
palpation.  The veteran was reported to have a fully 
functional hand, good dexterity and full range of motion of 
the fingers with normal opposition.  He was reported to be 
able to grasp objects in a normal manner and was diagnosed 
with status post shrapnel injury of the left hand with tendon 
repair and residual shrapnel fragment of the left hand.  

The Board acknowledges the veteran's complaints regarding his 
service-connected residuals of a shell fragment wound of the 
left index finger.  The veteran's scar of the left index 
finger has been shown to be tender on objective 
demonstration.  There also was a retained metallic fragment.  

Consequently, the service-connected disability warrants the 
assignment of a 10 percent rating pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 7804 (1999), which is the 
maximum schedular rating for residual scarring.  

The Board notes that there is no demonstration of ankylosis 
of the left index finger.  In fact, the veteran was reported 
to have a fully functional left hand with good dexterity and 
full range of motion of the fingers.  

Thus, the veteran is not entitled to an increased rating 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5225 
(1999).  See also 38 C.F.R. §§  4.40, 4.45 (1999); DeLuca, 8 
Vet. App. 202 (1995).  Consequently, the veteran is entitled 
to no more than a 10 percent rating pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 7804 (1999).  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

As a well-grounded claim of service connection for a skin 
disorder has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  

A rating of 10 percent for the service-connected residuals of 
a shell fragment wound of the left index finger is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  



REMAND

The veteran contends, in essence, that his service-connected 
PTSD is severe enough to warrant an increased rating.  

On VA examination in September 1994, the veteran was 
diagnosed with chronic severe PTSD.  A Global Assessment of 
Functioning (GAF) score was not assigned.  

The veteran's claim of entitlement to an increased rating for 
PTSD and, as discussed hereinabove, his claim of service 
connection for a skin disorder, are well grounded in that 
they are not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  VA therefore has a duty to assist 
him in developing the facts pertinent to his claims.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The Board notes that the rating schedule criteria for 
evaluating psychiatric disorders changed on November 7, 1996.  
The veteran submitted his claim for increased rating for the 
service-connected PTSD in May 1996.  When the regulations 
concerning entitlement to an increased rating are changed 
during the course of an appeal, the veteran is entitled to 
the resolution of his appeal under the criteria which are 
most favorable to his claim.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In January 1997, the RO applied the 
regulatory changes; however, the medical records upon which 
the RO relied were incomplete for rating purposes.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his claimed skin disorder, since 
his discharge from service, and for the 
service-connected PTSD, since May 1996.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source that have not already 
been obtained.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings referable to the 
service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected PTSD alone.  

3.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature and likely etiology 
of his claimed skin disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran currently has current 
skin disability due to disease or injury 
incurred in or aggravated by service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records noted hereinabove, and include 
the factors upon which the opinions are 
based.  

4. After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  This should 
include applying the most favorable 
Diagnostic Code in regard to the service-
connected PTSD, whether it be 38 C.F.R. 
§ 4.132 including Diagnostic Code 9411 
(1996) or 38 C.F.R. § 4.130 including 
Diagnostic Code 9440 (1999).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 


